Citation Nr: 9925428	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  96-17 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently assigned a 20 percent evaluation.

3.  Entitlement to an increased (compensable) evaluation for 
defective hearing of the left ear.

4.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability incurred as a result of a Department of 
Veterans Affairs (VA) hospitalization from March 9 to 13, 
1970.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1966 to December 
1969, and from June 1975 to October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of July 1994, September 1995 and October 1995.  A hearing was 
held in December 1998 in Atlanta, Georgia, before Jeff 
Martin, who is a member of the Board and was designated by 
the chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).  For reasons to be discussed, a final 
decision on the increased rating and 38 U.S.C.A. § 1151 
issues is deferred pending additional development of the 
record.


FINDING OF FACT

Tinnitus diagnosed many years after service was caused by 
inservice events.  


CONCLUSION OF LAW

Tinnitus was incurred in active wartime service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether the veteran 
has met his initial obligation of submitting evidence of a 
well-grounded claim; that is, one which is plausible.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  In general, a well-grounded claim for service 
connection requires competent evidence of (1) current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 136 (1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  "Competent" evidence may be lay 
evidence in circumstances in which the determinative issue 
does not require medical expertise, such as the occurrence of 
an injury or the recounting of symptoms.  Cohen, at 137; 
Heuer v. Brown, 7 Vet.App. 379 (1995).  However, where the 
determinative issue involves medical etiology, such as to 
establish a nexus between inservice symptoms and current 
disability, or medical diagnosis, such as for a current 
disability, only medical evidence is considered 
"competent."  Cohen, at 137; Grottveit v. Brown, 5 Vet.App. 
91 (1993).  

On a VA audiological examination in May 1994, the examiner 
noted that although there was no claim pending, the veteran 
reported a constant bilateral tinnitus in his ears that had 
begun shortly after his mastoid surgery in 1970.  He also 
reported a history of military noise exposure while in 
Vietnam.  On a special ears examination conducted that same 
date, the veteran reiterated his complaint of tinnitus, which 
he related was worse in the left ear.  His noise exposure was 
noted to be minimal gunfire and being around helicopters on a 
routine basis.  The pertinent diagnosis was mild tinnitus, 
and the examiner commented that the tinnitus was related to 
the same factors as hearing loss, which was noted to be most 
likely due to inservice noise exposure, with post-service 
construction work, age, and hypertension identified as 
contributing factors.  This medical evidence, diagnosing 
tinnitus and suggesting that the principle cause of the 
tinnitus was inservice noise exposure, is sufficient to well-
ground the claim.  See Cohen, Caluza.  In this regard, 
although the diagnosis was based on the veteran's history, 
the presence or absence of tinnitus is a condition observable 
by the veteran; indeed, typically, an individual's history is 
the only method by which it can be diagnosed.  The veteran's 
statements regarding an "observable condition" are 
competent.  Falzone v. Brown, 8 Vet.App. 398 (1995).  

Since the claim is well-grounded, and all relevant evidence 
necessary for an equitable disposition of the appellant's 
claim has been obtained by the originating agency, the claim 
for service connection for tinnitus must be decided on the 
merits.  Service connection may be established for chronic 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Although tinnitus was not 
diagnosed in service, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  Additionally, disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310 (1998).  

As discussed above, there is competent evidence of inservice 
causation, current disability, and a nexus between the 
inservice symptoms and current disability.  A discussion of 
the merits involves weighing the positive and negative 
evidence, and assessing the credibility of the evidence.  If 
the evidence supports the claim or is in relative equipoise, 
the veteran prevails; only if a fair preponderance of the 
evidence is against the claim is the claim denied.  
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  

In weighing the positive and negative evidence, we first 
observe that, although a report of medical history prepared 
in conjunction with the veteran's separation examination in 
October 1969 noted that the veteran had received injuries 
from a concussion rocket in Vietnam, which had perforated his 
ear drums, this history was not recorded anywhere else, 
including on the separation examination report itself, nor 
has this incident been raised by the veteran in connection 
with his tinnitus claim.  Additionally, the remainder of the 
evidence associates his numerous inservice ear problems with 
chronic mastoiditis.  Moreover, subsequent to the RO's 
decision on this issue, the regulation pertaining to the 
evaluation of tinnitus, which required that tinnitus be 
"persistent as a symptom of head injury, concussion or 
acoustic trauma," was amended to remove that requirement; 
the new standard is "recurrent tinnitus."  64 Fed. Reg. 
25206, 25210 (1999) (to be codified at 38 C.F.R. Part 4, 
Code 6260).  Due to the change in the regulation, as well as 
the absence of any connection, lay or medical, between that 
reported incident and tinnitus, the report will be 
disregarded in this decision.  

The evidence against the veteran consists of the absence of 
any mention of tinnitus during either period of service, or 
after service, until May 1994, when the veteran described 
symptoms of tinnitus at the VA examination.  However, at that 
time, he reported a history of tinnitus since his surgery for 
service-connected mastoiditis in March 1970, less than three 
months after his separation from service.  We find it 
significant that this history was apparently elicited from 
the veteran during the course of the examination; at that 
time, he had no claim pending, and, thus, no apparent motive 
of secondary gain to report the history as he did.  There is 
no evidence that he was specifically asked about this 
condition on any of the examinations in either period of 
service, or after service, until May 1994.  Thus, we find his 
statements credible.  

Further, the physician who also examined him in May 1994 
diagnosed tinnitus.  Although he listed several likely causes 
and contributing factors, the principle cause was inservice 
noise exposure-despite the fact that the noise exposure 
reported by the veteran was described by the examiner as 
"only" minimal gunfire and helicopter noise on a routine 
basis.  In view of this medical evidence, which is not 
affirmatively contradicted by any other medical evidence of 
record, the weight of the evidence supports a grant of 
service connection for tinnitus.  


ORDER

Service connection for tinnitus is granted.


REMAND

As to the remaining issues, the appellant's contentions 
regarding the increase in severity of his service-connected 
hearing loss and lumbosacral spine disabilities constitute 
plausible or well-grounded claims.  Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  Therefore, the Department of Veterans 
Affairs (VA) has a statutory obligation to assist him in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The most recent examination concerning both of these matters 
was conducted in May 1994.  However, at his hearing before 
the undersigned in December 1998, the veteran testified that 
his conditions had worsened since that time, and that he had 
been examined in a VA orthopedic clinic three months earlier.  
Consequently, the veteran should be afforded additional 
examinations, and the relevant treatment records should be 
obtained.

Further, subsequent to the RO's decision, that portion of the 
VA Schedule for Rating Disabilities dealing with evaluation 
of the diseases of the ear was revised, effective June 10, 
1999.  64 FEDERAL REGISTER 25202-25210 (1999) (to be codified 
at 38 C.F.R. §§ 4.85-4.87).  The Board also observes that the 
final rule changes, as published in the Federal Register, are 
comprehensive in general and make specific changes to the 
Diagnostic Code for the service-connected hearing loss 
disability at issue.  Where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet.App. 
308 (1990).  Here, either the amended or previous rating 
criteria may be the version most favorable to the veteran.  
Therefore, the veteran must be afforded the opportunity to 
have the case reviewed under the most favorable criteria.  

Turning to the issue of an increased rating for lumbosacral 
strain, the disability has been evaluated under diagnostic 
code 5295.  It is established Court doctrine that, in 
assigning a disability evaluation which is based, in whole or 
in part, on limitation of motion, the VA must consider the 
effects of the disability upon ordinary use, and the 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. §§ 4.40, 4.45 (1996).  The veteran must be 
afforded an examination which takes these factors into 
consideration. 

Concerning the issue of entitlement to benefits under 
38 U.S.C.A. § 1151 for additional disability incurred as a 
result of a Department of Veterans Affairs (VA) 
hospitalization from March 9 to 13, 1970, the veteran claims 
that during the revision mastoidectomy conducted at that 
time, his carotid artery was "nicked," which caused a 
carotid aneurysm that ruptured in September 1977, causing an 
automobile accident in which the veteran sustained severe 
injuries.  However, there is no medical evidence of record 
showing a nexus between the March 1970 surgery and either the 
automobile accident or an aneurysm; hence the claim is not 
well-grounded, based on the evidence currently of record.  
See 38 C.F.R. § 3.358; Reiber v. Brown, 7 Vet.App. 513 
(1995).  In this regard, the veteran, as a layperson, is not 
competent to provide evidence of a nexus between the 1970 
hospital procedure and a subsequent automobile accident 
and/or carotid aneurysm; such a connection requires medical 
expertise.  See Cohen.  Thus, while the veteran is competent 
to state that he suffered partial paralysis after a motor 
vehicle accident, he, as a layperson, is not competent to 
provide a cause for the symptoms.  Heuer v. Brown, 7 Vet.App. 
379 (1995).  This holds even where the veteran is reporting a 
diagnosis as related to him by a doctor.  See Robinette v. 
Brown, 8 Vet.App. 69 (1995) ("the connection between the 
layman's account, filtered as it was through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence").   

Nevertheless, the VA has a duty to notify a claimant of what 
is necessary to complete an application.  38 U.S.C. § 5103(a) 
(1998); see Robinette.  If he, or the record, refers to other 
known and existing potentially relevant evidence, this 
evidence must be obtained by VA or the veteran must be 
informed that he must submit this evidence.  See Robinette.  

The only records on file pertaining to the surgery at issue, 
as well as a follow-up hospitalization from March 15 to 17, 
1970, for post-surgical complications, are the hospital 
summaries.  A review of the file discloses that the RO 
requested all records created in conjunction with the two 
hospitalizations in March 1970 from the Miami VA medical 
center (VAMC) in February 1995.  The VAMC was further 
requested that if the records were unavailable, to provide 
the reason for the unavailability and/or the current 
location, if known.  However, the original request was 
returned to the VA in March 1995, for unknown reasons.  
According to a report of contact dated in June 1995, the VAMC 
had no knowledge of the request, and a copy of the letter was 
sent to the VAMC by facsimile.  A July 1995 report of contact 
indicated that the VAMC promised that the available records 
would be forthcoming.  Although records were subsequently 
received from the VAMC, the requested records were not 
included, nor is there any statement as to whether or why any 
such records were unavailable; indeed, there is no indication 
that the records were sent in response to the request for 
March 1970 records.  These records must be obtained, if at 
all available.  

In addition, the records of the September 1977 to October 
1977 hospitalization in Miami Dade General Hospital, 
following the automobile accident, are incomplete, consisting 
only of an admission form and a brief, unfinished discharge 
summary that ends in the middle of a sentence.  These 
records, which may shed light on the cause of the accident, 
must be obtained, if available.  In addition, follow up 
treatment records are not complete.  In this regard, of 
record is a December 1977 letter from D. M. Dooley, M.D., to 
L. Gregory, M.D., which refers to the automobile accident and 
possible residuals including an aneurysm and left 
hemiparesis, but there are no records of follow-up planned by 
Dr. Dooley, nor of Dr. Gregory's evaluation or treatment.  
These records, if available, would also provide information 
as to the cause and/or existence of an aneurysm.  
Accordingly, these records should be obtained.  

The appellant also has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  Finally, the RO is advised that the 
Court has found that a remand "confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders."  Stegall v. West, 11 Vet.App. 268 
(1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and/or to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

1.  The RO should notify the appellant 
that he may submit additional evidence and 
argument in support of his claims. 

The following development pertains to the 
increased rating claims:

2.  The RO should obtain the VA records of 
treatment for low back and hearing loss 
disabilities from June 1994 to the current 
time from the appropriate facility. 

3.  Thereafter, but regardless of whether 
any records are received, the RO should 
schedule the veteran for a VA examination 
for the purpose of ascertaining the 
severity of his service-connected 
lumbosacral strain.  The examination 
should include all necessary tests and 
studies.  The veteran's low back should 
be examined for degrees of both active 
and passive range of motion in all 
directions and resulting limitation of 
function, as well as whether the back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability, and, if so, to what extent.  
Other symptoms associated with 
lumbosacral strain, such as listing of 
the spine, positive Goldthwaite's sign, 
and arthritic changes, should be reported 
as well.  The claims folder must be 
available to the examiner prior to the 
examination, and all findings and 
conclusions should be reported in detail, 
as such are essential to the Board's 
determination.

4.  The veteran should be scheduled for a 
VA audiological evaluation to determine 
the current manifestations and severity 
of his service-connected left ear hearing 
loss.  The claims folder must be 
available to the examiner prior to the 
examination, all indicated special 
studies should be accomplished, and 
clinical findings should be reported in 
detail.

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  In 
particular, it should be ensured that the 
examinations comply with the remand 
requests.  If any development is 
incomplete or inadequate, appropriate 
corrective action should be taken.  See 
Stegall, supra.  

6.  After the development requested above 
has been completed, the RO should again 
review the record and consider the 
veterans claims in light of all the 
additional evidence.  The claim for an 
increased rating for hearing loss should 
be considered in light of the changes to 
the rating schedule, effective June 10, 
1999, and the RO should use the criteria 
most advantageous to the veteran.  See 
Karnas. 

The following development pertains to the 
38 U.S.C.A. §  1151 claim:

7.  The RO should obtain the complete 
inpatient records of the veteran's 
hospitalizations in the Miami VAMC from 
March 9 to 13, 1970, and from March 15 to 
17, 1970.  Of particular importance are 
all operative reports and X-ray studies.  
If these records are not located at the 
Miami VAMC, the VAMC should provide a 
statement, in writing, as to the reason 
for the unavailability of the records, 
and, if applicable, the location to which 
any such records were transferred.  The RO 
must take appropriate action on the 
information provided by the VAMC.  

8.  The RO should also request that the 
veteran provide either the complete 
records, or authorizations to enable the 
RO to request the records, of his 
hospitalization in Miami Dade General 
Hospital from September to October 1977, 
as well as his follow-up care from D. M. 
Dooley, M.D., L. Gregory, M.D., (more 
specific information regarding whom may be 
found in the December 1977 letter from Dr. 
Dooley to Dr. Gregory), and any other 
providers of pertinent follow-up treatment 
after his motor vehicle accident in 
September 1977, including for an aneurysm 
and/or left-sided paralysis.  The RO 
should obtain the records if so 
authorized.  

9.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  See Stegall, supra. 

After completion of the requested development, the case should 
be reviewed by the originating agency.  If the decision 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  While regretting the delay involved in 
remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals







